Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on October 22, 2019 for Application No. 16/660,175.  Claims 1-17 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 10/22/2019 has been considered by the examiner.

Claim Objections
Claims 1 and 3-8 are objected to because of the following informalities:
Claim 1, the limitations “a first shaft intended to be connected to the engine accessory box” and “a second shaft intended to be connected to the aircraft accessory box” in lines 2 and 5.  In light of the positive recitations, the term “intended” is not a positive limitation which only requires the ability to so perform and does not constitute any patentable sense. If applicant intends to present the claimed arrangement, the Office recommends the limitations to recite - -a first shaft configured to be connected to the engine accessory box- - and - -a second shaft configured to be connected to the aircraft accessory box- - instead of limitations indicated above to assist in properly interpreting the claim(s).
Claims 3-8, the limitation “A system according one of claims” in lines 1 is awkwardly worded and should be changed to, e.g., - -A system according to claim- - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “electrical means for moving the slide” in line 7 which renders the claim indefinite because it is unclear which structure or element(s) of the claimed invention the electrical means constitutes and how it is causing the slide element to move along the axis of the first shaft. If applicant intends to present the claimed arrangement, the Office recommends the limitation to recite - -a controller configured to move element- - instead of “electrical means for moving the slide“ for clarity.
Claims 2-17 recite the limitation "A system” in line 1 which renders the claim indefinite because it is unclear whether it is the same system recited in the precedent claim(s) or not. If applicant intends to present the claimed arrangement, the Office recommends the limitation to recite “The system” or - -the system- - instead of “A system” or “a system” for consistency.
Claims 9-17 recite the limitation "an accessory box of an aircraft” in lines 2-3 which renders the claim indefinite because it is unclear whether it is the same accessory box as recited in the precedent claim(s) or not. If applicant intends to present the claimed arrangement, the Office recommends the limitation to recite - -the accessory box of an aircraft- - instead of “an accessory box of an aircraft” for consistency.
Claims 2-17 are rejected because they depend from a rejected base claim and they inherit its deficiencies.
	
Allowable Subject Matter
Claim 1 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-17 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a system for coupling an accessory box of an aircraft engine having the combination features as recited in the claim and particularly “a cylindrical bearing centred in an inner cylindrical surface of the second shaft and the slide comprising a first cylindrical portion mounted in the first shaft, rotatably coupled thereto and connected to a second cylindrical 15portion centered in a cylindrical surface of the second shaft”.
The closest prior art reference is Altamura (US 2018/0283464 A1). Altamura discloses an output assembly 204 for an accessory gearbox 100 for a gas turbine engine having an equivalent one way clutch system 262 configured to selectively connect rotating members 250 and 252 but does not disclose the particular features and arrangement as recited in claim 1. See at least Figures 6 and 7.
Claims 2-17 are allowable as being dependent upon the allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charuel et al. (US 8,633,665 B2) discloses an independent drive device for an aircraft, see at least Figures 1 and 2;
Quick et al. (US 4,768,634 A) discloses a backdrive overload release clutch, see at least Figure 1;
Raad et al. (US 4,773,518 A) discloses an electromagnetic clutch, see at least Figure 1; and
Whipple (US 3,675,444 A) discloses a high speed shaft disconnect utilizing a fusible element, see at least Figures 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TINH DANG/Primary Examiner, Art Unit 3655